DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 17 June 2022. As directed by the amendment: claim 1 has been amended, claims 30-34 have been added, claims 4 and 16-19 have been canceled. Thus claims 1, 5-7, 11, and 20-34 are presently pending in this application. 
 Response to Arguments
	The arguments filed 17 June 2022 have been fully considered, however, are not persuasive. 
Applicant argues that Shimizu does not disclose "a distance in the axial direction between a position closest to the distal side and a position closest to a base end side of the joining line (hereinafter, referred to as "the distance") is equal to or larger than a wall thickness of the outer layer at a position of the joining line of the tubular main body, and equal to or less than three times an outer diameter of the tubular main body." Applicant argues that "Shimizu simply states that the larger the distance is, the better the joining strength is, and nowhere does Shimizu teaches or suggests a range having specific upper and lower limits for the distance."

	The examiner respectfully disagrees that the claimed limitation is not taught by the art. The examiner agrees that Shimizu does not explicitly teach the distance is in the specific claimed range, however, the examiner points to the rejection of claims 1 and 20. It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05.
	As explained in the rejections, Shimizu recognizes the distance in the axial direction as a result-effective variable, the result being improving the joining strength. Additionally the applicant has not shown that the specific claimed range has criticality and there is no showing that the claimed range achieves unexpected results relative to the prior art range. Therefore, a modification of the device of Shimizu such that the distance in the axial direction is within the claimed range would be a matter of routine optimization.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11, and 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2018/0056032 A1).
Regarding claim 1, Shimizu discloses a catheter, comprising: a tubular main body (Fig 8) having a first length region (35 Fig 8) and a second length region (33 Fig 8) formed adjacent to the first length region and closer to a distal side (although the embodiment in Fig 8 does not show a distal side, the distal side would be equivalent to distal end tip 49 Fig 10) than the first length region such that a resin hardness of the second length region is lower than a resin hardness of the first length region ([0004] “The tubular members are provided in series in order of decreasing hardness toward a distal end of the catheter in order to gradually increase the flexibility of the catheter toward its distal end.”, [0050] “a tubular member 33 made of resin and a tubular member 35 made of resin”), wherein the tubular main body has a joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) such that the joining line is non-uniform in distance from a plane perpendicular to an axial direction of the tubular main body (See plane and distance in annotated Fig 8A below) and is a curve line (See curves of line 37 Fig 8) comprising a plurality of combinations of a convex portion and a concave portion (See convex/concave portion combinations in annotated Fig 8A below) extending in a circumferential direction of the tubular main body and that a set of the convex portion and the concave portion in each of the combinations is different from each other (See different curvatures of line 37 Fig 8), and the tubular main body has a laminated structure comprising an inner layer (56 Fig 11) and an outer layer (53, 55 Fig 11).
	However, Shimizu does not expressly disclose a distance in the axial direction between a position closest to the distal side and a position closest to a base end side of the joining line is equal to or larger than a wall thickness of the outer layer at a position of the joining line of the tubular main body, and equal to or less than three times an outer diameter of the tubular main body. 
	Shimizu discloses an uneven shape in the long axis direction results in an increased joining area between the tubular members which improves the joining strength between the tubular members [0050]. As such the axial dimension of the joining line is disclosed to be a result effective variable in that changing the distance in the axial direction between a position closest to the distal side and a position closest to a base end side of the joining line changes the joining strength between the tubular members. Further, the applicant has not disclosed that the dimension claimed solves any stated problem or is for any particular purpose, indicating simply that the dimensions “may” be as claimed and that “it is possible to prevent cracks or damages (kink) from occurring” (paragraph [0061-0063] of the current specification). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing to modify the device of Shimizu such that a distance in the axial direction between a position closest to the distal side and a position closest to a base end side of the joining line is equal to or larger than a wall thickness of the outer layer at a position of the joining line of the tubular main body, and equal to or less than three times an outer diameter of the tubular main body as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Regarding claim 5, Shimizu discloses the catheter according to Claim 1, wherein the tubular main body has a change portion (32 Fig 8) in which rigidity resulting from a tubular form ([0004] flexibility of the catheter is determined by hardness of the tubular form of the tube member) continuously decreases from a base end side toward a tip side (see sides in annotated Fig 8B below) in the axial direction (because of the uneven interface 37 of the joining region/change portion 32, the rigidity would continuously decrease along the axial direction from the proximal end to the distal end as the ratio of harder to softer resin increases).  
Regarding claim 6, Shimizu discloses the catheter according to Claim 5, wherein the joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) is formed in the change portion (32 Fig 8).
Regarding claim 7, Shimizu discloses the catheter according to Claim 5, wherein the tubular form is at least one element of a wall thickness, an outer diameter, and an inner diameter of the tubular main body (the structure of the tubular body shown in Fig 11 shows wall thickness, an outer diameter and an inner diameter, see annotated Fig 11 below).  
	Regarding claim 11, Shimizu discloses the catheter according to Claim 6, wherein the tubular form is at least one element of a wall thickness, an outer diameter, and an inner diameter of the tubular main body (the structure of the tubular body shown in Fig 11 shows wall thickness, an outer diameter and an inner diameter, see annotated Fig 11 below).  
	Regarding claim 20, Shimizu discloses a catheter, comprising: a tubular main body (Fig 8) having a first length region (35 Fig 8) and a second length region (33 Fig 8) formed adjacent to the first length region and closer to a distal side (although the embodiment in Fig 8 does not show a distal side, the distal side would be equivalent to distal end tip 49 Fig 10) than the first length region such that a resin hardness of the second length region is lower than a resin hardness of the first length region ([0004] “The tubular members are provided in series in order of decreasing hardness toward a distal end of the catheter in order to gradually increase the flexibility of the catheter toward its distal end.”, [0050] “a tubular member 33 made of resin and a tubular member 35 made of resin”), wherein the tubular main body has a joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) such that the joining line is non-uniform in distance from a plane perpendicular to an axial direction of the tubular main body (See plane and distance in annotated Fig 8A below), and the tubular main body has a laminated structure comprising an inner layer (56 Fig 11) and an outer layer (53, 55 Fig 11). 
	However, Shimizu does not expressly disclose a distance in the axial direction between a position closest to the distal side and a position closest to a base end side of the joining line is equal to or larger than a wall thickness of the outer layer at a position of the joining line of the tubular main body, and equal to or less than three times an outer diameter of the tubular main body. 
Shimizu discloses an uneven shape in the long axis direction results in an increased joining area between the tubular members which improves the joining strength between the tubular members [0050]. As such the axial dimension of the joining line is disclosed to be a result effective variable in that changing the distance in the axial direction between a position closest to the distal side and a position closest to a base end side of the joining line changes the joining strength between the tubular members. Further, the applicant has not disclosed that the dimension claimed solves any stated problem or is for any particular purpose, indicating simply that the dimensions “may” be as claimed and that “it is possible to prevent cracks or damages (kink) from occurring” (paragraph [0061-0063] of the current specification). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing to modify the device of Shimizu such that a distance in the axial direction between a position closest to the distal side and a position closest to a base end side of the joining line is equal to or larger than a wall thickness of the outer layer at a position of the joining line of the tubular main body, and equal to or less than three times an outer diameter of the tubular main body as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, modified Shimizu teaches the catheter according to claim 20. Shimizu further teaches wherein the tubular main body is formed such that the joining line is a curve line (See curves of line 37 Fig 8) comprising at least one combination of a concave portion and a convex portion (See convex/concave portion combinations in Fig 8) extending in a circumferential direction of the tubular main body.  
Regarding claim 22, modified Shimizu teaches the catheter according to claim 20. Shimizu further teaches wherein the tubular main body is formed such that the joining line is a curve line (See curves of line 37 Fig 8) comprising a plurality of combinations of a convex portion and a concave portion (See convex/concave portion combinations in Fig 8) extending in a circumferential direction of the tubular main body.  
Regarding claim 23, modified Shimizu teaches the catheter according to claim 20. Shimizu further teaches wherein the tubular main body is formed such that the joining line is a curve line (See curves of line 37 Fig 8) comprising a plurality of combinations of a convex portion and a concave portion (See convex/concave portion combinations in Fig 8) extending in series in a circumferential direction of the tubular main body and that the convex portion and the concave portion have shapes that are substantially equal to each other (See combinations extending in series along the circumference in Fig 8). 
Regarding claim 24, modified Shimizu teaches the catheter according to claim 20. Shimizu further teaches wherein the tubular main body has a change portion (32 Fig 8) in which rigidity resulting from a tubular form ([0004] flexibility of the catheter is determined by hardness of the tubular form of the tube member) continuously decreases from a base end side toward a tip side (see sides in annotated Fig 8B below) in the axial direction (because of the uneven interface 37 of the joining region/change portion 32, the rigidity would continuously decrease along the axial direction from the proximal end to the distal end as the ratio of harder to softer resin increases).  
	Regarding claim 25, modified Shimizu teaches the catheter according to claim 24. Shimizu further teaches wherein the joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) is formed in the change portion (32 Fig 8).  
	Regarding claim 26, Shimizu discloses the catheter according to claim 24, wherein the tubular form is at least one element of a wall thickness, an outer diameter, and an inner diameter of the tubular main body (the structure of the tubular body shown in Fig 11 shows wall thickness, an outer diameter and an inner diameter, see annotated Fig 11 below).  
	Regarding claims 27-29, Shimizu discloses the catheter according to claims 21-23, wherein the tubular main body has a change portion (32 Fig 8) in which rigidity resulting from a tubular form ([0004] flexibility of the catheter is determined by hardness of the tubular form of the tube member) continuously decreases from a base end side toward a tip side (see sides in annotated Fig 8B below) in the axial direction (because of the uneven interface 37 of the joining region/change portion 32, the rigidity would continuously decrease along the axial direction from the proximal end to the distal end as the ratio of harder to softer resin increases), the joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) is formed in the change portion (32 Fig 8), and the tubular form is at least one element of a wall thickness, an outer diameter, and an inner diameter of the tubular main body (the structure of the tubular body shown in Fig 11 shows wall thickness, an outer diameter and an inner diameter, see annotated Fig 11 below). 
	Regarding claims 30-32, modified Shimizu teaches the catheter according to claims 21-23. Shimizu further discloses wherein the tubular main body has a change portion (32 Fig 8) in which rigidity resulting from a tubular form ([0004] flexibility of the catheter is determined by hardness of the tubular form of the tube member) continuously decreases from a base end side toward a tip side (see sides in annotated Fig 8B below) in the axial direction (because of the uneven interface 37 of the joining region/change portion 32, the rigidity would continuously decrease along the axial direction from the proximal end to the distal end as the ratio of harder to softer resin increases), and the joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) is formed in the change portion (32 Fig 8). 
	Regarding claims 33 and 34, modified Shimizu teaches the catheter according to claims 21 and 22. Shimizu further discloses wherein the tubular main body has a change portion (32 Fig 8) in which rigidity resulting from a tubular form ([0004] flexibility of the catheter is determined by hardness of the tubular form of the tube member) continuously decreases from a base end side toward a tip side (see sides in annotated Fig 8B below) in the axial direction (because of the uneven interface 37 of the joining region/change portion 32, the rigidity would continuously decrease along the axial direction from the proximal end to the distal end as the ratio of harder to softer resin increases). 

Annotated Fig 8A:

    PNG
    media_image1.png
    673
    887
    media_image1.png
    Greyscale

Annotated Fig 8B:

    PNG
    media_image2.png
    673
    887
    media_image2.png
    Greyscale
 
Annotated Fig 11:

    PNG
    media_image3.png
    360
    554
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783